ORDER
PER CURIAM.
Defendant appeals a judgment entered upon convictions by a jury for murder in the first degree and armed criminal action and the denial of post-conviction relief after an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).